Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered May 1, 1984, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The record discloses that the testimony concerning certain witnesses’ fear of the defendant prior to his arrest, now urged as prejudicial, was either elicited primarily by defense counsel himself, or elicited by the prosecutor after defense counsel had opened the door to further inquiry with respect thereto.
Moreover, contrary to the defendant’s contention, there was no probability that the jury could have construed the court’s missing witness charge to authorize the drawing of an adverse inference against the defense instead of the People.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.